Citation Nr: 0802469	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-09 660	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for frostbite of the 
feet.

2.  Entitlement to service connection for toenail fungus and 
tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1953 to August 
1955.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In May 2007, to support his claims, the veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board - also commonly referred to as a "travel 
Board" hearing.

During the hearing, the veteran raised an additional claim 
for a residual scar above his left eye.  Other records, 
however, indicate he already has established his entitlement 
to service connection for a scar over his left eye in a 
December 1990 RO decision that assigned a noncompensable 
(i.e., 0 percent) rating retroactively effective from July 
11, 1990.  So it appears he may be raising a claim for a 
higher rating for this condition.  But since this additional 
claim has not been adjudicated by the RO, much less denied 
and timely appealed to the Board, it is referred to the RO 
for appropriate development and consideration.  The Board 
does not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2007).

And as for the claims that are at issue in this appeal, the 
Board is remanding the claim for service connection for 
toenail fungus and tinea pedis to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  An unappealed December 1990 rating decision denied 
service connection for frostbite of the feet, concluding the 
evidence presented did not show a current disability linked 
to the veteran's military service.

2.  The additional evidence received since that December 1990 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The December 1990 rating decision that denied service 
connection for frostbite of the feet is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007), which held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements are:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if VA grants service 
connection.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
rating from 0 percent to as much as 100 percent based upon 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and impact on employment.  Moreover, consistent 
with the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim, when the evidence that establishes the basis for a 
disability rating that reflects that level of disability was 
submitted, or on the day after the veteran's discharge from 
service if the claim that is within one year after discharge.

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying, but late, notice is provided, a question is raised 
as to whether the claimant was prejudiced by the late notice, 
and the answer to that question depends on the factual 
situation in a particular case.  See, too, Pelegrini II, 18 
Vet. App. at 119-20 (where the Court also held, among other 
things, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
to the extent possible, must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  See, as well, Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  

While the Dingess/Hartman decision talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - the 
type of situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  For example, the notice for an increased 
rating claim needs to include a discussion of the effective 
date element, and the notice for reopening a claim needs to 
discuss both the rating and effective date elements, etc.  
Similarly, even for claims that "fall beyond" the five basic 
elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Here, the RO sent the veteran a VCAA letter in February 2005, 
so before initially ajududicating his claim in April 2005, 
the preferred sequence mentioned in Pelegrini II.  The April 
2005 rating decision and that February 2005 VCAA notice 
letter provided a discussion of the additional evidence 
required to substantiate the claim on appeal, 
i.e., that which would constitute "new and material" evidence 
to reopen the previously denied, unappealed claim.  This 
notice also met the requirements of Kent v. Nicholson, 20 
Vet. App. 1 (2006), in terms of specifically apprising the 
veteran of the deficiencies in the evidence when his claim 
was previously denied so he, in turn, would know precisely 
the kind of evidence needed to reopen his claim and address 
these prior evidentiary shortcomings.  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial).

Here, through it's April 2005 rating decision and the 
February 2005 VCAA notice letter, the RO indicated to the 
appellant what would constitute new and material evidence in 
a manner consistent with the Kent decision, explaining that 
the basis of the original denial was the absence of evidence 
showing his frostbite of the feet either was incurred in 
service and/or had some other relationship to his military 
service.  It was further explained that the specific type of 
additional evidence required to reopen his claim (i.e., that 
which would be "material") was competent medical evidence 
showing that his frostbite of the feet is a chronic disorder 
related to his military service.  The April 2005 rating 
decision and the February 2005 VCAA notice letter also 
informed him that "new" evidence would be evidence provided 
to VA for the first time pertaining to this claim.

The RO also sent the veteran letters in March and May 2006 
discussing the downstream disability rating and effective 
date elements of his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The RO also has properly assisted the veteran with the 
development of his claim.  Following the issuance of the 
above-referenced March and May 2006 VCAA notice letters, the 
veteran was offered and accepted a travel Board hearing to 
provide sworn testimony in support of his claim and to submit 
additional private and VA treatment records.  He provided 
this testimony at a May 2007 travel Board hearing and 
submitted additional evidence in response to his March and 
May 2006 VCAA letters.  Already on file prior to his more 
recent petition to reopen were his service medical records, 
the July 1965 and December 1990 rating decisions, the report 
of a VA compensation examination in April 2005, a buddy 
statement dated in March 2005, and several statements from 
him personally.  In further support of his claim, he has 
continued to provide additional personal statements verifying 
his frostbite of the feet and the residual symptoms of this 
condition.

The Board therefore finds that the veteran has been afforded 
"a meaningful opportunity to participate effectively in the 
processing of his claim by VA."  See again Mayfield, 19 Vet. 
App. at 128, reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), 07-7130 (Fed. Cir. 
Sept. 17, 2007).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will determine 
whether there is new and material evidence to reopen his 
claim.

I.  Whether there is New and Material Evidence to Reopen the 
Previously Denied Claim for Service Connection for Frostbite 
of the Feet

The veteran believes he has frostbite of the feet as a result 
of an incident in service.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered, and denied, this claim in December 1990 and the 
veteran did not timely appeal that earlier decision.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The relevant evidence on file at the time of the RO's 
December 1990 decision consisted of the veteran's service 
medical records, a copy of a prior July 1965 VA rating 
decision, and several lay statements from him personally.  In 
denying the claim, the RO explained that this evidence did 
not show a then current disability related to the veteran's 
military service.  He was notified of that December 1990 
rating decision and of his appellate rights in a January 1991 
letter, and he did not appeal.  Therefore, that December 1990 
rating decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.

In January 2005, the veteran filed a petition to reopen this 
claim.  Therefore, the Board must determine whether new and 
material evidence has been submitted since the prior, final, 
December 1990 rating decision to permit doing this.

Under VA law and regulations, if the veteran presents or 
secures new and material evidence the Secretary shall reopen 
and review the former disposition of the claim.  See 
38 U.S.C.A. § 5108.  When determining whether a claim should 
be reopened, the Board performs a two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom. Winter v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final December 1990 rating decision.  Since that decision, 
the veteran has submitted a personnel record from Fort 
Jackson, South Carolina, a buddy statement dated in March 
2005, the report of a VA compensation examination in April 
2005, outpatient treatment records from the VA Medical Center 
(VAMC) in Miami dated from October 1997 to July 2007, and 
several personal lay statements.



It is critically important for the veteran to understand that 
treatment for foot conditions, several years after service, 
does not provide a basis to reopen his claim.  See Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).  Although these additional 
records are "new," since they were not on file for 
consideration at the time of the prior December 1990 rating 
decision, they do not relate to an unestablished fact 
necessary to substantiate the claim and do not raise a 
reasonable possibility of substantiating the claim.  There is 
no mention in these records, either expressly or even 
implicitly, that any current problem involving the veteran's 
feet is a result of his military service - and, 
in particular, a frostbite injury.  Some suggestion of this 
linkage is required to reopen his claim, particularly as it 
was one of the reasons for previously denying his claim.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in December 1990 - that a chronic condition resulted 
from his frostbite of the feet injury in service, so simply 
repeating these same arguments is not new evidence.  Cf. 
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, December 1990 rating 
decision that denied service connection for frostbite of the 
feet.  Therefore, the Board must deny his petition to reopen 
this claim.  In the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
frostbite of the feet is denied.


REMAND

VA outpatient treatment records and the report of his April 
2005 compensation examination show the veteran has a 
diagnosis of fungus on his toe nails and tinea pedis 
(athlete's foot).  He claims these conditions are due to his 
military service.  Additional development of this claim, 
however, is required before making this determination.

Although the report of the veteran's separation examination 
in August 1955 indicates that his feet were normal, his 
service medical records note a heat rash in August 1953, 
dermatophytosis in his toes in September 1953, as well as 
bilateral athlete's foot in June and August 1954.  Hence, an 
examination and opinion are needed to determine whether his 
foot problems in service bear any relationship to his current 
toenail fungus and tinea pedis.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Prior to scheduling this examination, however, the RO should 
attempt to obtain all VAMC Miami records as the veteran 
indicated that he received treatment for these conditions 
only two to four years after separating from service in 
August 1955.  These records might help establish continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

In addition, the veteran did not receive a content-complying 
VCAA notice letter concerning this claim.  The VCAA notice 
letter must (1) inform him about the information and evidence 
not of record that is necessary to substantiate this claim; 
(2) inform him about the information and evidence that VA 
will seek to provide; (3) inform him about the information 
and evidence he is expected to provide; and (4) request or 
tell him to provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-121 (2004) ("Pelegrini II").  

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a content-complying 
VCAA notice letter for his toenail fungus 
and tinea pedis claim.  This letter must 
(1) inform him of the information and 
evidence not of record that is necessary to 
substantiate this claim; (2) inform him of 
the information and evidence that VA will 
seek to provide; (3) inform him of the 
information and evidence he is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
pertaining to this claim.

2.  Attempt to obtain all records concerning 
any treatment the veteran may have received 
for toenail fungus and/or tinea pedis at the 
VAMC in Miami shortly after separating from 
the military (he says the treatment was only 
2-4 years after his service ended in August 
1955).  If these records are no longer 
available or the search for them yields 
negative results, document this in the claims 
file and notify the veteran in accordance with 
38 C.F.R. § 3.159(c)(2).  The veteran may also 
try and obtain these records himself and 
submit them to the RO to expedite matters, but 
this is not required.

3.  Schedule the veteran for a VA compensation 
examination to obtain a medical opinion 
indicating whether his current toenail fungus 
and tinea pedis are in any way associated with 
the conditions noted while he was in the 
military.  And to facilitate making this 
determination, have the designated examiner 
review the veteran's claims file - including 
a complete copy of this remand, for this 
pertinent history.  The examiner should 
discuss the rationale of the opinion.

4.  Then readjudicate the claim for toenail 
fungus and tinea pedis in light of the 
additional evidence.  If this claim is not 
granted to the veteran's satisfaction, send 
him and his representative a SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


